
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.47


CHANGE OF CONTROL AGREEMENT


        This Change of Control Agreement (the "Agreement") is made effective as
of March 28, 2005, between Wireless Facilities, Inc. ("WFI") and James R.
Edwards ("Edwards"), subject to WFI's Board of Directors' approval.

        A.    Edwards is presently employed as Senior Vice President, General
Counsel pursuant to an offer letter dated March 29, 2004 (the "Offer Letter").

        B.    Edwards and WFI desire to memorialize in writing their
understanding regarding vesting of stock options and stock appreciation rights
granted to Edwards under WFI's equity incentive plans in the event of a Change
of Control.

        Therefore, in consideration of the promises and the mutual covenants
contained below, and for other good and valuable consideration, receipt of which
is hereby acknowledged, the parties agree as follows:

        1.    Vesting Upon Change of Control.    Upon the closing of a
transaction the constitutes a Change of Control (as defined in paragraph 3(a)
below), the vesting of 50% of all stock options and stock appreciation rights
granted to Edwards under WFI's equity incentive plans that as of the date of
such Change of Control remain unvested shall accelerate, to the extent
permissible by law, notwithstanding and in addition to any existing vesting
provisions set forth in such stock option, stock appreciation right and/or WFI
equity incentive plan. On the one year anniversary of such Change of Control or
upon a Triggering Event (as defined in paragraph 3(b) below), whichever occurs
sooner, the remaining unvested portion of any stock options and stock
appreciation rights shall immediately vest.

        2.    Severance Payment Following a Change of Control.    If Edwards is
terminated without Cause (as defined in paragraph 3(c) below) or voluntarily
resigns from WFI as a result of a Triggering Event (as defined in paragraph 3(b)
below) after a Change of Control (as defined in paragraph 3(a) below), Edwards
will be entitled to receive severance compensation equal to one year of his base
salary then in effect plus his maximum bonus amount for such fiscal year, less
applicable taxes and withholding, in satisfaction of all obligations (other than
as provided in paragraph 1 above) that WFI may have to Edwards. Payment of such
severance compensation will be conditioned upon Edwards' execution of a
separation agreement with a release of claims reasonably satisfactory to WFI.

        3.    Definition of Change of Control and Triggering Event.    

        (a)   A Change of Control means: (i) the acquisition by an individual
person or entity or a group of individuals or entities acting in concert,
directly or indirectly, through one transaction or a series of transactions, of
more than 50% of the outstanding voting securities of WFI; (ii) a merger or
consolidation of WFI with or into another entity after which the stockholders of
WFI immediately prior to such transaction hold less than 50% of the voting
securities of the surviving entity; (iii) any action or event that results in
the Board of Directors consisting of fewer than a majority of Incumbent
Directors ("Incumbent Directors" shall mean directors who either (A) are
directors of WFI as of the date hereof, or (B) are elected or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination); or (iv) a sale
of all or substantially all of the assets of WFI.

        (b)   A Triggering Event means (i) Edwards' termination from employment;
(ii) a material change in the nature of Edwards' role or job responsibilities so
that Edwards' job duties and responsibilities after the Change of Control, when
considered in their totality as a whole, are substantially different in nature
from the job duties Edwards performed immediately prior to the Change of
Control; or (iii) the relocation of Edwards' principal place of work to a
location of more that thirty (30) miles from the location Edwards was assigned
to immediately prior to the Change of Control.

        (c)   "Cause" means (i) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of Edwards with respect to
Edwards' obligations or otherwise relating to the

--------------------------------------------------------------------------------




business of WFI; (ii) Edwards' material breach of this Agreement or WFI's
standard form of confidentially agreement; (iii) Edwards' conviction or entry of
a plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude; or (iv) Edwards' willful neglect of duties
or poor performance. Notwithstanding the foregoing, a termination under
subsection iv shall not constitute a termination for "Cause" unless WFI has
first given Edwards written notice of the offending conduct (such notice shall
include a description of remedial actions that WFI reasonably deems appropriate
to cure such offending conduct) and a thirty (30) day opportunity to cure such
offending conduct. In the event WFI terminates Edwards' employment under
subsection iv, WFI agrees to participate in binding arbitration, if requested by
Edwards, to determine whether the cause for termination was willful neglect of
duties or poor performance as opposed to some other reason that does not
constitute Cause under this Agreement.

        4.    General Provisions.    Except as set forth in this Agreement, the
terms of the Offer Letter remain unchanged. Nothing in this Agreement is
intended to change the at-will nature of Edwards' employment with WFI. This
Agreement and the Offer Letter, including the Additional Terms and Conditions
attached thereto and the Proprietary Information and Innovations Agreement
signed by Edwards, constitute the entire agreement between Edwards and WFI with
respect to Edwards' employment with WFI. No amendment or modification of the
terms or conditions of this Agreement shall be valid unless in writing and
signed by the parties.

        JAMES R. EDWARDS
Dated:
 
    

--------------------------------------------------------------------------------


 
/s/  JAMES R. EDWARDS      

--------------------------------------------------------------------------------


 
 
 
 
WIRELESS FACILITIES, INC.
Dated:
 
    

--------------------------------------------------------------------------------


 
By:
/s/  ERIC DEMARCO      

--------------------------------------------------------------------------------

Eric DeMarco, Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.47



CHANGE OF CONTROL AGREEMENT
